Citation Nr: 9934519	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  97-28 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1965 to 
September 1967.  This appeal arises from a January 1996 
rating decision of the Pittsburgh, Pennsylvania, regional 
office (RO) which denied service connection for PTSD.  


FINDINGS OF FACT

The veteran has been diagnosed as having PTSD that has been 
attributed to his alleged inservice stressors.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.304 (f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA
 cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  


Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded (that is, that the claim is 
plausible).

For a well-grounded claim of service connection, there must 
be competent evidence of a current disability (a medical 
diagnosis), of inservice incurrence or aggravation of a 
disease or injury (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table); see also Brock v. Brown, 10 Vet. App. 155 
(1997) (noting that a well-grounded claim for service 
connection requires medical evidence of a nexus between an 
in-service injury or disease (or the aggravation thereof) and 
a current disability).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the veteran.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  If a reasonable doubt arises regarding service 
origin, or any other point, it should be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
(1999).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
1991).  Further, service connection for PTSD requires (1) 
medical evidence establishing a current, clear diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed inservice stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific in-service stressor.  38 C.F.R. § 3.304(f) 
(1998); See also Cohen v. Brown, 10 Vet. App. 128 (1997).

In the instant case, there is evidence that the veteran has 
been diagnosed as having PTSD.  A report of a July 1998 VA 
psychiatric examination indicated that the veteran suffered 
from chronic PTSD and a recurrent major depressive disorder.  
The examiner also appears to have attributed the veteran's 
PTSD to inservice stressors, if those stressors could be 
verified.  Thus, two (2) of the elements under Cohen have 
been satisfied.  

Finally, with regard to evidence of inservice stressors, the 
veteran reports that he served three (3) tours as a combat 
engineer.  He claims that his unit came under mortar attack 
on the day he landed at "Da Nang."  He reports other times 
when his camp in "Chu Lai" came under mortar attack.  He 
also describes how a young Vietnamese boy was brutally 
murdered (decapitated) as a warning to the villagers not to 
help the American soldiers.  He also recalls that there were 
numerous instances when his unit would come under sniper 
fire.  He says that sniper attacks increased in frequency 
during the summer of 1967, and that, during this time, he and 
his comrades were used as bait to draw enemy fire.  He 
further recalls numerous times when he posted guard duty.  On 
one such occasion, he states he witnessed an enemy soldier 
get blown up during a firefight between four (4) Vietcong 
soldiers and a group of Marines.  He says the firefight 
occurred within the camp, after the fence had been breached.  
However, the veteran maintains that he does not remember the 
exact days, dates, or times of any of the aforementioned 
situations.  Nevertheless, the veteran's statements regarding 
these inservice stressors must be accepted as true.  See 
King.

Thus, as the veteran has alleged stressors which occurred in 
service, there is a diagnosis of PTSD, and a medical nexus 
between service and the current PTSD has been demonstrated, 
the Board finds that the veteran has presented a claim for 
service connection for PTSD which is well grounded.



ORDER

To the limited extent that the veteran's claim of entitlement 
to service connection for PTSD is well grounded, the appeal 
is granted.


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the veteran in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Specifically, the Court 
has held that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes the procurement of medical records to which the 
veteran has made reference.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  The development of facts includes a "thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

As referenced above, a claim for service connection for PTSD 
requires (1) a current, clear medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  If the 
claimed stressor is not combat related, a veteran's lay 
testimony is insufficient to establish the occurrence of the 
stressor and must be corroborated by "credible supporting 
evidence".  On the other hand, if the veteran did engage in 
combat with the enemy, he is entitled to have his lay 
statements accepted, without the need for further 
corroboration, as satisfactory evidence that the claimed 
events occurred, unless his descriptions are not consistent 
with the circumstances, conditions, or hardships of service 
or unless the VA finds by clear and convincing evidence that 
a particular asserted stressful event did not occur.  

Thus, the determination of whether a veteran was engaged in 
combat with the enemy is particularly significant in PTSD 
cases.  In making this determination, consideration must be 
given to the provisions of 38 U.S.C.A. § 1154(b) that 
specifically allow combat veterans, in certain circumstances, 
to use lay evidence to establish service incurrence of a 
disease or injury by relaxing the evidentiary requirements 
for adjudication of certain combat-related VA-disability-
compensation claims-both as to the evidence that a claimant 
must submit in order to make such a claim well grounded and 
as to the evidence necessary in order to establish service 
connection of a disease or injury.  

In determining whether the advantages of section 1154(b) 
should be afforded a veteran, the Court has noted that the 
Board "must make specific findings of fact as to whether or 
not the veteran was engaged in combat ... [and] must provide 
adequate reasons or bases for its finding, including a clear 
analysis of the evidence which it finds persuasive or 
unpersuasive with respect to that issue."  The Court has 
also held that a determination of combat status is to be made 
"on the basis of the evidence of record", and that section 
1154(b) itself "does not require the acceptance of a 
veteran's assertion that he was engaged in combat".  
Furthermore, the Court has held that combat status may be 
determined "through the receipt of certain recognized 
military citations or other supportive evidence".  In this 
regard, the Court has observed that the phrase "other 
supportive evidence" serves to provide an almost unlimited 
field of potential evidence to be used to "support" a 
determination of combat status.  In summary, in determining 
whether this particular veteran engaged in combat, 
consideration must be given to his assertions that he had 
exposure/participation in combat; the fact that it was 
reported that he was involved in a battle or campaign (the 
Court has held that this may be a relevant consideration); 
and the application of the benefit-of-the-doubt rule.  
Thereafter, a direct finding must be made as to combat 
status.  See Gaines v. West, 
11 Vet. App. 353 (1998).

If it is determined that the veteran was not involved in 
combat, the Board nevertheless has a duty to assist the 
veteran under 38 U.S.C.A. § 5107(a) with respect to 
verification of his claimed stressors.  The question of 
whether the veteran was exposed to a stressor in service is a 
factual determination and VA adjudicators are not bound to 
accept such statements simply because treating medical 
providers have done so.  Wood v. Derwinski, 1 Vet. App. 190 
(1991) (affirmed on reconsideration, 1 Vet. App. 406 (1991)); 
Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In Zarycki v. 
Brown, 6 Vet. App. 91 (1993), the Court set forth the 
framework for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court's analysis divides into two 
major components:  The first component involves the evidence 
required to demonstrate the actual occurrence of an alleged 
stressor event; the second involves a determination as to 
whether the stressor event is of the quality required to 
support the diagnosis of PTSD.  See Cohen v. Brown.

The veteran contends that he has PTSD as a result of his 
experiences in Vietnam.  While he has made no allegation of 
actually engaging in combat, he says he served in areas that 
frequently came under sniper attack.  He also states that he 
witnessed the death of an enemy soldier during a firefight.  
Further, as discussed above, he reports that his unit came 
under mortar attack on the day he landed at "Da Nang" and 
at other times when he was stationed in "Chu Lai".  He also 
describes how a young Vietnamese boy was brutally murdered 
(decapitated) as a warning to the villagers not to help the 
American soldiers. 

The veteran's service personnel records are unavailable for 
the most part.  However, the existing records reveal that he 
was attached to the United States Navy Mobile Construction 
Battalion Three (NMCB-3).  There are also findings showing 
that he was stationed in Da Nang from March 1966 to July 
1966, Chu Lai from September 1966 to December 1966, and Phu 
Bai from April 1967 to July 1967.  In this regard, the RO 
requested the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) to assist in the verification of the 
veteran's alleged inservice stressors.  The Board notes, 
however, that the March 1998 letter from the RO to USASCRUR 
asked for records from 1977 rather than 1967.  There is also 
no indication that the RO attempted to obtain copies of the 
morning reports from the veteran's unit.

To properly evaluate the veteran's claim, the Board finds 
that an attempt to verify the veteran's claimed stressors is 
warranted.  The RO should again contact the USASCRUR and the 
National Personnel Records Center (NPRC) to assist in 
verifying the veteran's alleged stressors.  The Board 
acknowledges that some of the ambiguities in the record may 
make any request for USASCRUR confirmation difficult.  
Nevertheless, although he has the burden of submitting 
evidence in support of his claim, the critical evidence may 
be in the control of the Federal Government.  In such 
situations, the VA should be responsible for attempting to 
provide or obtain the material.  Murphy v. Derwinski, 1 Vet. 
App. 78, 82 (1990).

Thus, in light of the need to verify whether the veteran 
served in combat, whether his stressors can be verified (that 
is, if combat status is not established), and whether any 
verified or combat stressors are the cause of any PTSD, it is 
the decision of the Board that the case be REMANDED to the RO 
for the following action:  

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he furnish a complete detailed 
description of the specific traumatic 
incidents which produced the stress that 
resulted in his claimed PTSD, including 
the dates, exact location, and 
circumstances of the incidents, and the 
names of any individuals involved.  
Particular emphasis should be placed on 
those incidents that the veteran now re-
experiences as alleged stressors.  With 
regard to the sniper attacks, the 
following information should be supplied:  
What unit(s) was he assigned to at the 
time of each incident?  Was anyone 
injured during these attacks?  Was 
counter fire employed?  Was any attack 
known to have been reported?  Under what 
circumstances did the attacks occur?  
Concerning the firefight that resulted in 
the killing of at least one enemy 
soldier, the veteran should be asked the 
date of the incident.  Where was he 
located with respect to the fire fight 
(distance and position)?  Was the 
incident reported to any official?  If 
so, what was the name and/or unit of the 
individual that took the report?  With 
regard to the murder of the Vietnamese 
boy, the veteran should be asked the date 
of the incident and whether it was 
reported to any official.  If the boy's 
murder was reported, what was the name 
and/or unit of the individual that took 
the report?  Finally, the RO should 
request that the veteran submit 
information pertaining to the mortar 
attacks.  He should state the approximate 
date of each attack.  He should indicate 
the location of where the attacks 
occurred and where he was positioned at 
that time.

The veteran should be advised that this 
information is vital to obtaining 
supportive evidence of the stressful 
events, and that he must be as specific 
as possible to facilitate a search for 
verifying information.

2.  The veteran should be asked to 
provide the names and addresses of all 
medical care providers who have treated 
him for his psychiatric problems since 
service.  Based on his response, the RO 
should attempt to obtain copies of all 
such records not already contained in the 
claims folder from the identified private 
treatment sources and associate them with 
the claims folder.  

3.  The RO should obtain copies of the 
veteran's complete outpatient and 
inpatient treatment records from the 
Pittsburgh VA Medical Center (VAMC) and 
any other identified VA facility since 
April 1996.  Once obtained, all records 
must be associated with the claims 
folder.

4.  The RO should contact the National 
Personnel Records Center (NPRC) and 
attempt to obtain copies of unit morning 
reports for the periods in question.  An 
attempt should also be made to obtain any 
additional personnel records not already 
contained in the claims folder.

5.  The RO should then make a 
determination on whether the veteran 
engaged in combat during his military 
service.  If the answer is in the 
affirmative and his alleged stressors are 
related to such combat, the veteran's lay 
testimony regarding such claimed 
stressors must be accepted as conclusive 
as to their occurrence and the further 
development for corroborative evidence, 
requested below, need not be undertaken.  
Adjudication of the claim should then be 
undertaken in accordance with the 
provisions of 38 U.S.C.A. § 1154(b).

6.  In the event it is determined that 
the veteran did not participate in combat 
with the enemy, or that the alleged 
stressors were not related thereto, the 
RO should then review the file and 
prepare a summary of the veteran's 
claimed stressors to include a copy of 
his March 1995, December 1996, and 
December 1997 stressor statements (and 
any additional information received from 
the veteran concerning his claimed 
stressors) and make copies of all service 
personnel records.  This information 
should be sent to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197 for 
verification of the veteran's putative 
stressors.  

7.  The RO should then carefully review 
all evidence obtained pursuant to the 
development requested above.  In the 
event these records suggest the presence 
of other sources of relevant evidence, 
such leads should be followed to their 
logical conclusion.

8.  If it is determined that the veteran 
engaged in combat during service and that 
his alleged stressor(s) is related 
thereto or that he was otherwise exposed 
to a stressor or stressors in service, he 
should be afforded a VA psychiatric 
examination.  The claims folder and a 
copy of this Remand must be made 
available to the examiner prior to the 
examination in order that he or she may 
review pertinent aspects of the veteran's 
service and medical history.  All tests 
deemed necessary by the examiner must be 
conducted and the clinical findings and 
reasoning which form the basis of the 
opinions requested should be clearly set 
forth.  

The psychiatrist should then render an 
opinion as to the medical probability 
that the veteran currently suffers from 
PTSD resulting from his military 
experiences in Vietnam.  It should be 
stated whether a current diagnosis of 
PTSD is linked to a specific corroborated 
stressor event(s) experienced in Vietnam 
pursuant to the diagnostic criteria set 
forth in Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  If 
a diagnosis of PTSD is rendered, the 
examiner should specify the stressor(s) 
upon which the diagnosis is based.

9.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all requested 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  When the requested 
development is complete, the RO should 
review this claim.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded a reasonable 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is further informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
should be drawn from the Remand regarding the final 
disposition of this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

